United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                                F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                                 March 7, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                            No. 04-30978
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                           Plaintiff-
                                                           Appellee,

                                                  versus

JESSE L. CAGE,

                                                                                         Defendant-
                                                           Appellant.

                       ---------------------------------------------------------------
                            Appeal from the United States District Court
                                 for the Eastern District of Louisiana
                                       USDC No. 2:02-CV-3387
                                      USDC No. 2:98-CR-194-1-B
                      ----------------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Jesse L. Cage, federal prisoner #22766-034, appeals the district court’s denial of his 28

U.S.C. § 2255 motion to vacate, set aside, or correct sentence challenging his conviction for

conspiracy to possess with intent to distribute cocaine hydrochloride. The district court granted Cage


       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                                   -1-
a certificate of appealability on the issue of whether his counsel was ineffective for not seeking to

suppress wiretap evidence on the ground that the wiretap authorization violated state law, thereby

preserving the issue for appeal. Cage argues that he is entitled to relief on this issue because his

counsel should have spotted the issue and because the result of his trial would have been different if

the wiretap evidence had been suppressed.

       In the appeal from the denial of the 28 U.S.C. § 2255 motion filed by Cage’s co-defendant,

Calvin Brown, Jr., this court addressed the same issue that is raised in this case. See United States

v. Brown, 111 Fed. Appx. 269, 270-72 (5th Cir. 2004) (unpublished). For the reasons set forth in

that decision, Cage has not shown that he received ineffective assistance of counsel. See id. at 271-

72.

       AFFIRMED.




                                                -2-